Citation Nr: 1518246	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  09-46 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral glaucoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1942 to March 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013 a Travel Board hearing was held before the undersigned; a transcript is in the record.  In July 2013 and February 2014, the Board remanded the matter for additional development of the record.  In September 2014 the Board sought a Veterans Health Administration (VHA) medical expert advisory opinion in this matter.  In January 2015 the Veteran was provided a copy of the opinion received, and afforded opportunity to respond.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral glaucoma was initially manifested many years after, and is not shown to be related to, his service, to include as due to exposure to microwave radiation therein.  


CONCLUSION OF LAW

Service connection for bilateral glaucoma is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in January 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are not available.  A May 2007 letter informed the Veteran that they could not be obtained.  He was asked to provide information concerning any treatment he received for the claimed disability in service, as well as documents that could substitute for the STRs, including statements from military medical personnel, buddy statements, medical evidence following service, etc.  In March 2008, the VA made a formal determination the Veteran's service records were unavailable, and listed the efforts made to secure the records.  Under such circumstances VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this claim is undertaken with this duty in mind.  The cited caselaw does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran's VA medical records have been secured.  He was afforded VA examinations, and the Board thereafter secured an advisory medical expert opinion in the matter; as noted above, he was advised of the opinion, and afforded opportunity to respond.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the March 2013 hearing, the undersigned identified the issue, and the Veteran was advised (both by the undersigned and by his representative) that there was ample evidence of his exposure to radar/microwaves in service and that he has glaucoma, and that what remained necessary to substantiate his claim was competent evidence of a nexus between the two.  He was advised that an opinion by a medical professional to that effect would constitute competent evidence.  A deficiency in the conduct of the hearing is not alleged.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service discharge certificate shows his military occupation was radar repairman.  His claim of service connection for glaucoma was received in July 2007.  He stated it was due to exposure to high intensity microwave radiation.

At the March 2013 Travel Board hearing the Veteran testified extensively regarding the nature and degree of his exposure to radar and microwaves in service, as well as the scope of his expertise in electronics.  He acknowledged that he had not managed to secure a medical professional's opinion directly on point.  He was advised (by the undersigned and by his representative) that such an opinion would be very helpful, and necessary to substantiate his claim.  

On August 2013 VA eyes examination, the diagnoses were cataract, retinal drusen and primary open angle glaucoma.  In May 2014, the VA optometrist who conducted the August 2013 examination stated that the matter of a relationship between exposure to radar/microwave and development of glaucoma has been poorly studied.  He noted that primary open angle glaucoma is a multifactorial disorder encompassing genetic and epigenetic factors, and that the pathophysiologic mechanism by which radar/infrared may lead to open angle glaucoma requires thorough study and examination prior to an opinion.  The optometrist concluded that based on the current knowledge of glaucoma etiology, it was less likely than not that the Veteran's glaucoma is in any way related to microwave and/or infrared exposure.

As the Board found that the medical evidence of record had not resolved all medical questions presented, the Board sought a VHA medical expert advisory opinion in the matter.  In January 2015, consulting VHA ophthalmologist noted she reviewed the Veteran's records, and that he had documented glaucomatous nerve damage as well as acknowledged exposure to radar/microwave radiation.  She stated that glaucoma encompasses a group of conditions characterized by cupping of the optic nerve head.  She indicated that multiple risk factors for certain glaucoma types have been identified, such as elevated intraocular pressure, age, race, central corneal thickness and family history.  The ophthalmologist commented that microwave and radar radiation exposure have not been identified as an etiology or risk factor for any glaucoma disease type.  She noted that a literature review was performed to review the state of current medical knowledge concerning the identification of microwave or radar radiation exposure as an etiology of glaucoma.  She observed there is no medical literature to support that microwave or radar exposure is an etiology for glaucoma.  She noted there have been a limited number of studies examining the ocular effects of radiofrequency energy and microwave radiation exposure, and those did not reveal any glaucomatous damage in human eyes due to such exposure.  She opined that the Veteran's bilateral glaucoma was likely not related to service, to include the acknowledged exposure to radar/microwave radiation therein.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

The Court has taken judicial notice that radar equipment emits micro-wave type, non-ionizing radiation.  See Rucker v. Brown, 10 Vet. App. 67, 69, 71-72   (1997) (citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984).  Non-ionizing exposure is not the type of radiation exposure addressed by the VA regulations found at 38 C.F.R. §§ 3.309, 3.311 (2013).

The Veteran claims he was exposed to a high level of microwave radiation during service and that this caused his glaucoma.  He states that at one of the installations to which he was assigned in service, personnel went on sick call for various complaints, including visual impairment.  He has submitted numerous articles relating microwave exposure to the development of certain medical conditions; none specifically mentions glaucoma.  This evidence is general in nature and has not been cited as supporting the Veteran's claim by a medical professional.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say that medical article and treatise evidence are irrelevant or unimportant; they can provide important support when combined with an opinion of a medical professional.").  

As is noted above, a consulting VA ophthalmologist has concluded that it is less likely than not that the Veteran's exposure to radar/microwave radiation caused his glaucoma.  This opinion was based on a review of the record, as well as a search of pertinent medical literature.  The physician noted that existing medical literature did not support that there is a nexus between exposure to microwave/radar radiation and the subsequent development of glaucoma.
Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the etiology of a disease such as glaucoma (specifically whether it may be related to exposure to microwave/radar radiation during remote service) is a medical question far beyond the scope of lay observation/common knowledge; it requires medical expertise.   See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   The Veteran is a layperson, and does not cite to supporting medical opinion or medical treatise.  [The literature he has submitted is general, and nonspecific as to a nexus between exposure to microwaves/radar and the development of glaucoma.]  His own opinion is not probative evidence in this matter.  

In summary, there is no objective evidence of bilateral glaucoma in service or for a number of years thereafter, and no competent evidence of a nexus between the Veteran's bilateral glaucoma and his service/exposures to microwave/radar therein.  Consequently, the preponderance of the evidence is against this claim.  Service connection for bilateral glaucoma is not warranted, and the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for bilateral glaucoma is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


